Citation Nr: 1604983	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1978 to April 1983.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2015, this matter was remanded by the Board for a medical opinion.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low back condition was not present until many years after service and is not related to service. 


CONCLUSION OF LAW

The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a January 2010 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of the claim.  The RO has obtained service treatment and post-service treatment records.  VA examinations and medical opinions were obtained in December 2010, February 2015, and October 2015.  In a January 2016 Informal Hearing Presentation, the Veteran's representative asserts that the October 2015 examination is inadequate because the examiner did not consider the Veteran's testimony and failed to address the Veteran's parachuting and its relationship with the claimed disability.  The representative also claims that the examination is inadequate because the examiner does not specialize in orthopedic or neurological disabilities.  The Board disagrees.  Taken together, the Board finds all of the examinations are adequate for VA purposes; as they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen  v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases, such as arthritis, may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for a low back condition, which he attributes to an in-service back injury sustained while parachuting.  The Veteran was seen for back problems during service in October 1979.  The Veteran complained of a sharp pain on the left side of his low back radiating around the side and down the inner left thigh.  He was diagnosed with a strain and prescribed muscle relaxants.  Subsequent service treatment records are silent for any complaints or diagnosis of a back condition.  The Veteran's April 1983 separation examination showed no abnormalities of the spine.  On the associated "Report of Medical History" the Veteran denied having a history of "recurrent back pain." 

Post-service treatment records from June 2002 to January 2013 reveal complaints of back pain.  

In May 2010, the Veteran submitted a statement from his wife, E.S.  She indicated that the Veteran injured his back in October 1979, and has complained of back pain at least 4 to 5 times a week. 

The Veteran was afforded a VA examination in December 2010.  The Veteran reported that he injured his back during a parachute jump in service.  The Veteran described the onset of his low back pain in 1979.  After providing a physical examination, the examiner diagnosed facet arthrosis of the lower lumbar spine.  The examiner opined that the Veteran's low back condition is not related to service.  He reasoned that there is no documentation of a low back condition in service and there is no post-military service documentation of a chronic low back condition requiring care.  

In March 2014, the Board remanded this matter for additional treatment records and an addendum opinion.  A new medical opinion was obtained in February 2015.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that the Veteran's facet arthrosis was due to degeneration.  The examiner also noted that there are no clinical findings in the record to support that the Veteran's facet arthropathy was caused by an event in military service, including parachuting.  The medical records reveal no care given to the Veteran where the condition treated likely would have become facet arthropathy.  Lastly, the examiner stated that the clinical manifestations of back pain currently characterized in the record have no etiological relationship to his in-service complaints.  

In June 2015, the Board concluded that the February 2015 opinion is inadequate and requested a new examination.  Pursuant to the remand orders, the Veteran was afforded another VA examination in October 2015.  The diagnosis was sacroiliitis, a condition related to degenerative arthritis.  The examiner opined that the Veteran's sacroiliitis is related to age, genetics, and chronic wear and tear.  The examiner also noted that the Veteran's facet arthrosis is related to age, genetics and chronic wear and tear.  With regard to the Veteran's in-service back problems, the examiner noted that the Veteran's current condition is degenerative.  There is no evidence in the service or post-service treatment records that the Veteran's current back condition, to include sacroiliitis and facet arthrosis, is due to or caused by the single strain from October 1979.  The examiner further reasoned that the current medical literature does not support the causation of degenerative spine conditions due to strain injuries.     

The medical evidence shows that the Veteran has a current back disability.  There is also evidence of an in-service injury.  As stated above, the Veteran's service treatment records reveal that he sustained a back strain in October 1979. 

However, the Board finds that service connection is not warranted on a direct basis as there is no evidence linking the Veteran's current back condition to his in-service injuries.  Service treatment records following the October 1979 injury show no complaints or diagnosis of a back condition.  An April 1983 clinical evaluation of the spine was normal and the report of medical history given by the Veteran upon separation from service specifically shows that he denied having a history of "recurrent back pain."  Post-service treatment records also do not attribute the Veteran's back pain to his in-service injuries.  Furthermore, the VA examiners found that the Veteran's back condition is not related to his in-service injuries.  The October 2015 examiner opined that the Veteran's sacroiliitis and facet arthrosis is related to age, genetics, and chronic wear and tear.  The examiner further noted that there is no evidence in the service or post-service treatment records that the Veteran's current back condition, to include sacroiliitis and facet arthrosis, is due to or caused by the single strain from October 1979.  Current medical literature does not support the causation of degenerative spine conditions due to strain injuries.

The only other evidence in favor of a link between the Veteran's low back condition and in-service injuries is the Veteran's own assertions, which the Board has found to be unpersuasive in light of the evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences (such as pain), it is beyond his competence to opine that his low back condition is related to service.  Such questions are medical in nature and may not be resolved by mere lay observation.  The Veteran does not have the training to opine regarding medical etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Board notes that to the extent that the Veteran has indicated that he had continuous symptomatology since his injury during service, such a history is contradicted by the more objective contemporaneous records showing that he denied a history of recurring back problems on separation from service.  

Service connection is also not warranted on a presumptive basis under 38 C.F.R. § 3.307, as there is no evidence suggesting that the Veteran's low back condition manifested within one year of service separation.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the back condition manifested in service, or that the Veteran had back problems during service or a continuity of symptoms after service. 

In light of the above discussion, the Board finds that the claim of entitlement to service connection for a low back condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a low back condition is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


